Title: From George Washington to Samuel Huntington, 7 June 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor June 7th 1781
                        
                        I have been honored with your Excellency’s favors of the 2nd & 3d Inst. I had upon the former
                            complaints exhibited against Colonel Brodhead; and Mr Duncan the Dep. Qr Mastr Genl at Fort Pitt, directed the proper
                            measures to be taken for calling them to an account, and as the Complainants in the present instance, are principally the
                            same as in the first, they will have an opportunity of bringing and supporting their charges before the Courts which have
                            been already ordered.
                        I have written to the Governors of Pennsylvania, Maryland, and Delaware, and have desired them to send the
                            Militia required by the Resolution of the 31st May to Virginia or Maryland as circumstances may require—I must trouble
                            Your Excellency to forward the enclosed to the Executives of those States.
                        Your Excellency’s Circular Letter of the 1st Inst. cannot, I think, but have a happy effect, unless the
                            States are determined—for want of proper energy at the moment when they ought most to exert themselves, to lose those
                            advantages which they have it in their power to secure at the proposed Negociation. A little success on our part will
                            overballance any exorbitant terms or claims, which the partizans of Great Britain may attempt to impose or demand.
                        The intelligence from the West Indies which your Excellency’s has been pleased to communicate is both
                            interesting and agreeable. Could our generous Allies but once obtain a compleat naval superiority, the happiest
                            consequences would undoubtedly insue. I have the honor to be With perfect respect Your Excellency’s Most Obedt Humble
                            Servt
                         
                            Go: Washington
                        
                        
                            P.S. Inclosed is a Return of all the Recruits who have joined this Army from the 1st of January to the
                                1st of June amounting to 2574. A few have joined the York Regiments of Infantry, and perhaps about 60 the Jersey—Your
                                Excellency will be pleased for the information of Congress to call upon the Board of War for the Monthly return of May
                                in which the above are included—And by deducting from that Return the detachment under the Command of the Marquis de
                                la Fayette—The two Regiments of New York and Hazens Regiment now upon the Northern Frontier you will be able to form a
                                judgment of my efficient strength at this place and in Jersey.
                        
                        
                            Go: W——n

                        
                    